 Case 1:21-cv-02028-LMM-AJB Document 4 Filed 07/11/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


LISA PETERSON,

     Plaintiff,

v.                                           CIVIL ACTION FILE

                                             NO. 1:21-cv-02028-LMM-AJB
PARK SPRINGS LLC,

     Defendant.


                                     ORDER

        Presently before the Court is a motion to stay all pending deadlines. [Doc. 3].

Counsel explains that she must take family medical leave for twelve weeks

effective immediately and requests a stay of all deadlines, including service of

process, to allow Plaintiff sufficient time to obtain substitute counsel. [Id. at 1-2].

        For good cause shown, the motion is GRANTED. The matter is STAYED

for FORTY-FIVE (45) DAYS to allow Plaintiff time to obtain representation of

substitute counsel, and the deadline for effecting service of process is EXTENDED

through September 24, 2021. Plaintiff is ADVISED to proceed diligently, as it is

unlikely that the Court will further extend the service deadline.
 Case 1:21-cv-02028-LMM-AJB Document 4 Filed 07/11/21 Page 2 of 2




      Plaintiff’s counsel is ORDERED to serve a copy of this Order directly upon

Plaintiff. The Court will continue to consider Plaintiff’s counsel to be counsel of

record absent a notice of substitution of counsel or a motion to withdraw filed in

compliance with Rule 83.1(E) of the Local Rules of this Court.

      IT IS SO ORDERED, this 11th day of July, 2021.




                                      2
